IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TED K. BROWN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4509

VALERIE HAYS BROWN,

      Respondent.

___________________________/

Opinion filed December 21, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ted K. Brown, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., ROWE and WINSOR, JJ., CONCUR.